12 So. 3d 327 (2009)
Charles Ryan HICKMAN and Carol Cavanagh Hickman, Appellants,
v.
BARCLAY'S INTERNATIONAL REALTY, INC., a Florida corporation, Robert Wyner, and Bjorn Q. Aaserod, Appellees.
No. 4D08-677.
District Court of Appeal of Florida, Fourth District.
July 15, 2009.
Lynn G. Waxman of Lynn G. Waxman, P.A., West Palm Beach, for appellants.
Julissa Rodriguez, Elliot H. Scherker and Elaine D. Walter of Greenberg Traurig, P.A., Miami, and Mark F. Bideau and Janna S. Nugent of Greenberg Traurig, P.A., West Palm Beach, for appellee Bjorn Q. Aaserod.
PER CURIAM.
Charles and Carol Hickman, the plaintiffs below, appeal the trial court's order awarding attorney's fees and costs to Bjorn Q. Aaserod, the defendant below, pursuant to section 768.79, Florida Statutes. "[W]here an award of attorney's fees is dependent upon the judgment obtained, the reversal of the underlying judgment necessitates the reversal of the fee award." City of Hollywood v. Witt, 939 So. 2d 315, 319 (Fla. 4th DCA 2006). In Hickman v. Barclay's International Realty, Inc., 5 So. 3d 804 (Fla. 4th DCA 2009), we reversed the trial court's order granting final summary judgment in favor of Aaserod. Therefore, we reverse the fees award as well. See Keybank Nat'l Ass'n v. Int'l Fin. Bank, 875 So. 2d 672, 672-73 (Fla. 3d DCA 2004); Marty v. Bainter, 727 So. 2d 1124, 1125 (Fla. 1st DCA 1999); Nathanson v. Houss, 717 So. 2d 114, 117 (Fla. 4th DCA 1998).
STEVENSON, MAY and LEVINE, JJ., concur.